Citation Nr: 0031870	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  93-28 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for a right 
shoulder disability, currently evaluated as 10 percent 
disabling.

2.  Entitlement to a compensable disability evaluation for a 
left shoulder disability.

3.  Entitlement to an increased evaluation for bullous 
emphysema, currently evaluated as 10 percent disabling.

4.  Entitlement to service connection for fibromyalgia as 
secondary to the service-connected shoulder disabilities.

5.  Entitlement to service connection for thoracic outlet 
syndrome as secondary to either the service-connected 
shoulder disabilities or the bullous emphysema.

6.  Entitlement to service connection for degenerative joint 
disease (DJD) of the knees.

7.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.

8.  Entitlement to a temporary total disability evaluation 
for convalescence pursuant to 38 C.F.R. § 4.30 (2000).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to July 1988.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of May 1990, April 
1992, October 1992 and July 1998 by the Department of 
Veterans Affairs (VA) Los Angeles, California, Regional 
Office (RO).  The veteran had testified at a personal hearing 
before a Veterans Law Judge sitting in Los Angeles, 
California in December 1993, and the issues of entitlement to 
increased evaluations for the shoulder disabilities and 
emphysema, as well as the issue of entitlement to individual 
unemployability had been remanded by the Board for additional 
development in February 1996.


REMAND

On a VA Form 9 received in February 2000, the veteran 
requested a "video hearing."  No apparent action was taken, 
however, to schedule the veteran for a hearing before the 
Board.  Accordingly, to ensure full compliance with due 
process requirements, this case is REMANDED to the RO for the 
following:

The veteran should be scheduled for a 
hearing before a traveling Veterans Law 
Judge of the Board of Veterans' Appeals 
or, if the right to such in-person 
hearing is waived, via video 
teleconferencing, consistent with the 
request of the veteran received in 
February 2000.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  



		
	CHARLES E. HOGEBOOM
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 3 -


